Citation Nr: 1132550	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-30 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the face, to include the zygoma and nose.  

2.  Entitlement to service connection for residual metallic wire under the right orbital floor.  

3.  Entitlement to service connection for residuals of an injury to the mouth.  

4.  Entitlement to service connection for residuals of an injury to the teeth.  

5.  Entitlement to service connection for a dental disability for purposes of VA outpatient dental treatment.

6.  Entitlement to service connection for residuals of an injury to the head.  

7.  Entitlement to service connection for residuals of an injury to the neck.  

8.  Entitlement to service connection for residuals of an injury to the back.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1980.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Louisville, Kentucky, VA Regional Office (RO).  

This case has previously come before the Board.  In March 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  There is competent evidence relating residual deformity of the right zygomatic arch to in-service injury.  

2.  There is competent evidence relating metallic wire in the base of the right orbital floor to in-service injury.  

3.  The competent evidence does not establish residual disability of an in-service injury to the nose, mouth and teeth for service-connected compensation.  

4.  The competent evidence establishes a dental disorder to tooth number 24 resulting from in-service trauma meets the criteria for entitlement to VA outpatient dental treatment.

5.  The competent evidence does not establish residual disability of an in-service injury to the head.  

6.  Cervical spine degenerative arthritis and degenerative disc disease are not shown during service and/or within the initial post-service year and the competent evidence does not establish a chronic cervical spine disability, to include degenerative arthritis and degenerative disc disease, is etiologically related to in-service disease or injury or otherwise related to active service.  

7.  Lumbar spine degenerative disc disease and degenerative changes are not shown during service and/or within the initial post-service year and the competent evidence does not establish a chronic lumbar spine disability, to include arthritis, is etiologically related to in-service disease or injury or otherwise related to active service.  


CONCLUSIONS OF LAW

1.  A deformity of the right zygomatic arch was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Metallic wire in the base of the right orbital floor was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  Chronic residual disability of an injury to the nose and mouth, to include a mandible fracture, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  Chronic residual disability of an injury to the teeth was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

5.  Dental trauma to tooth number 24 was incurred during active service, and the criteria for entitlement to VA outpatient dental treatment for tooth number 24 have been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2010).  

6.  Chronic residual disability of the head was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

7.  A chronic cervical spine disability, to include degenerative joint and disc disease, was not incurred or aggravated in active service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

8.  A chronic lumbar spine disability, to include degenerative disc disease and degenerative changes, was not incurred or aggravated in active service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  Although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The May 2005, January 2008 and May 2010 letters told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes the claims file reflects numerous Personnel Information Exchange System (PIES) requests for service records and corresponding responses, dated in 2009, and a December 2009 Formal Finding reflects the requested service records, dated from 1977 to 1978, are unavailable.  In light of the finding of no identified residuals of a head injury, residuals of injury to the teeth, or residuals of injury to the mouth for purposes of service-connected compensation, the records would not assist in substantiating these claims.  Regardless, there is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The claimant was also afforded a VA examination in September 2009.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate disability rating or effective date to be assigned in January 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).  

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service, including dental disability resulting from trauma.  38 U.S.C.A. §§ 1131, 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304, 3.381 (2010).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, under applicable criteria, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. 38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including the filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(c).

The following will not be considered service-connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).


Subject to the requirements set forth above, a veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient treatment if he has an adjudicated compensable service-connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  One-time dental treatment (Class II) is available to veterans, but 38 C.F.R. § 3.181 limits the outpatient dental treatment available to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).  For veterans discharged after September 31, 1981, an application for treatment must be made within 90 days after discharge from service.  In addition, veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma, will be eligible for VA dental care on a Class II(a) basis. 38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2010).  

In essence, the significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2010).  

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).

Simple drinking of alcoholic beverage is not of itself willful misconduct under 38 C.F.R. § 3.301(C)(2).  The deliberate drinking of a known poisonous substance, or under conditions which would raise a presumption to that effect, is willful misconduct; and, if, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability, the disability or death is considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether of compulsion or otherwise, will not be considered of willful misconduct origin.  

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service treatment records reflect overseas service in 1977 and that the Veteran's duty involved working with diesel generators/power production.  In addition, records, dated in May 1977, document that the Veteran sustained serious injuries as a result of a jump from a fuel storage tank, a distance which has been variously reported to have been from 40 feet to 300 feet, with initial treatment records noting a suicide attempt, and later reports noting that the jump was facilitated by alcohol intoxication, rather than attempted suicide. 

Service treatment records, dated on May 8, 1977, note the Veteran made a suicide attempt by jumping off a diesel fuel tank and suffered right-sided facial trauma.  The initial impressions were mandible fracture, right blow out fracture, and fracture of the cervical spine at C1.  The records reflect a tracheotomy and that he was transferred from a remote base in S. T. via C-130 to I., and from I. to G. for neurosurgery.  A list of items was noted to accompany the Veteran to I., to include head and neck x-rays, blood and urine samples for toxicology, and Polaroid pictures of the face.  

A May 8, 1977 AF Form 565-5 admission entry notes "LD?" and reflects, in pertinent part, the following:

38.  CAUSE OF INJURY  Intentionally incurred on 8 MAY 77, at approximately 1045.  Patient jumped from a fuel storage tank at S[] T[], landing on head.  

Off duty.  On base.  		(Check ? if continued on reverse)
											
39.  DIAGNOSES-OPERATIONS AND SPECIAL PROCEDURES

Multiple fractures of face, and mandible, Closed.  		LD:  Unknown.
Fracture of cervical vertebra (C1)				LD:  Unknown.
	8 MAY 77 - Tracheotomy.  Clean,

The records reflect that the Veteran was an inpatient in G. until July 7, 1977, and chronologically, the next record following the May 1977 treatment records, is a June 7, 1977 social services referral reflecting a provisional diagnosis of "Suicide attempt?" and notes, in part, the following:

This individual was apparently drunk when he jumped off a tower in T[] and injured himself.  Please get a background social hx & any other info you feel pertinent.  Will follow [up] with you.  

On examination, the behavioral science specialist reported the following:  

The patient was interviewed by a Social Work Service staff member 10 Jun 77.  A psycho-social history investigation revealed the patient possesses a very low tolerance to high proof alcoholic beverages (Wiskey, Bourbon, Vodka, etc.).  The events preceding the jump from the tower included high proof alcohol consumption and the patient experienced a memory loss as a result to include how he reached the tower site and why he jumped.  The patient recounted only one other incident which included high proof alcohol consumption, which produced a similar memory loss.  The patient's duty station is in a remote area with few recreational opportunities, other than social drinking.  

The incident is viewed as situational and facilitated by the alcohol.  No suicidal ideation was detected during direct questioning.  The patient's main concern is the possibility of facing Charges for his actions.  Further, the patient stated his actions were not an attempt to be removed from duty in the remote area.  

Event was not a suicide attempt and the recommendation of SWS is that the patient be returned to duty upon being medically discharged.  Recommend patient be seen by a CDAAC counselor upon return to unit.  

In addition, a report, dated in July 1977, notes a history as follows:

HISTORY OF PRESENT ILLNESS:  On the morning [] of 8 May 77 the patient had evidently been drinking alcohol and threatened to jump from a diesel fuel tank which approximates 40 foot jump.  Witnesses to the event evidently tried to persuade the patient not to jump and in the interim placed mattresses at the foot of the tank.  He finally jumped head first, landed on the safety mattress, and sustained extensive facial injuries, but was not reported to be unconscious.  He was seen at K[] dispensary where he was able to follow commands and move all extremities purposefully.  Because of the extensive facial injuries, a tracheostomy was performed; he was then transferred via air to L[].  

PAST HISTORY:  Revealed the patient to be AD approx. 2 years.  He usually did not consume excessive ethanol, however, was drinking heavily at the time of the accident and was goaded into jumping by his peers.  The remainder of the history was not available, although no allergies were evident.  The review of the systems was evidently noncontributory to the present admission.  

The report notes no psychiatric disturbances and the diagnoses entered were closed head injury, maxillary fracture, right ZMC fracture, mandible fracture, bilateral comminuted symphysis, bruises and contusions of extremities, and pneumomediastinum.  It was noted that he was discharged to duty fully ambulatory, and that he was to return to the facility one month later for follow-up evaluation.  

In addition, a September 11, 1979 record reflects that the Veteran sustained facial injuries in a motor vehicle accident.  The record notes that facial lacerations over the forehead and left eye brow were closed with four sutures, that sensorium was dulled apparently by alcohol, and that he was admitted for observation.  The record is stamped, "THIRD PARTY LIABILITY."  

The September 14, 1979 discharge summary notes that the Veteran had a memory loss for events, but that witnesses related that he had driven off of the road while trying to negotiate a curve.  It was noted that at his Commander's request, a blood alcohol test was taken, and that laboratory test results included a normal urinalysis.  It was noted that it was felt to be an alcohol-related incident, possibly reflecting pathological intoxification.  

A September 1979 Line of Duty determination and an October 1979 investigation record establish that the Veteran was not under the influence of alcohol or drugs at the time of the accident, that a blood alcohol test was not made, and that the injuries sustained in the motor vehicle accident were a result of simple negligence and incurred in the line of duty.  It was noted that the Veteran had been returning from a bar and while driving on a truck pass, lost control, departed the road, and rolled the vehicle.  A citation from the State Highway Patrol was noted to have been issued for failure to maintain control of the vehicle.  

A September 15, 1979 record notes the Veteran was five days status post auto accident with good progressive healing of the superficial lacerations and resolving bilateral subconjunctival hemorrhages.  The assessments were superficial tissue injury healing, subconjunctival hemorrhage, and possible cataract or Mittendorf dot.  An October1979 report of x-ray examination notes a facial injury two years earlier with complaints of right swelling in the right zygomatic arch.  The impression was no fracture of the zygomatic arch, and metallic sutures in the mandible opposite the symphysis mentis and the right orbital ridge were noted.  The fronto-malar sutures were noted to be intact.  

A March 1980 record in association with transfer to an alcohol treatment center reflects a history of having been referred to the mental health clinic in September 1979 after he drove his car off the road while intoxicated, and of thereafter, having entered into a rehabilitation program as a problem drinker.  The report notes as follows:

HISTORY OF PRESENT ILLNESS:  About two years ago, while stationed in T[], [the Veteran] was in a most serious car accident after heavy drinking and sustained multiple fractures of the jaw and face, prompting a tracheostomy and fairly extensive repair.  He acknowledges at that time definitely to have had a serious drinking problem, something which he denies to be the case now.  

The examiner noted that the Veteran minimized the extent of his drinking but was willing to participate in the rehabilitation program.  It was noted that he denied recent depression, and no impairment of perception or thought processes was noted.  The impression was alcoholism, episodic excessive drinking.  

An April 1980 record from the mental health service, notes a history of attempted suicide while under the influence of alcohol, and of jumping off the top of a water tank while stationed in T[].  The examiner noted alcoholism with habitual excessive drinking, as manifested by history, treated, and arrested, adding that the Veteran recognized that there were times when he would drink too much and that he drank because he liked the taste of beer and the effects of drinking, but that he was confused as to whether or not he had any trouble handling his use of alcohol.  In addition, it was noted that he had been abstinent from alcohol consumption following a motor vehicle accident associated with drinking and driving in 1979.  It was noted that he had received a citation for failure to drive in a safe and prudent manner, and had received a letter of reprimand.  

A June 1980 AF Form 422 notes that the Veteran had a recent history of chronic habitual alcohol ingestion and was not qualified for a government driver's license.  No duty restrictions were noted.  

In a January 2007 notice of disagreement, the Veteran asserted that he had not been drinking at the time of the injuries associated with the jump during service, adding, however, that he had used alcohol at the suggestion of fellow service members, and that he had become too dependent.  In addition, he stated that any mental breakdown or deficiency was a result of his remote duty in T[], noting estrangement from his wife and two small children at that time.  

In an April 2008 VA Form 9, the Veteran reiterated his assertion that he had not been intoxicated at the time of the in-service jump.  He noted that he had awoken on the morning of the incident and gone straight to work, where he had to climb 150 to 200 wooden steps up the side of a mountain, and thereafter, had to climb to the top of the storage tank, approximately 50 feet, in order to measure how much fuel was in the tank.  He stated that it was especially difficult for him to do sober since he is afraid of heights.  He added that at that time, he had no desire to hurt himself and had accidentally fallen off the top of the tank.  

Analysis

Initially, the Board finds compliance with VCAA.  Following the April 2009 Board remand, additional records were associated with the claims file, to the extent possible, the Veteran was afforded a VA examination, and the claims were readjudicated.  The evidence is sufficient for a determination.  

In addition, the Board notes there has been no assertion of combat.  Thus, the provisions of 1154(b) are not applicable.

The Veteran asserts he has residual disability of the face, mouth, teeth, head, neck, and back due to injuries sustained during service.  Having considered the evidence, the Board finds as follows.  

First, and relevant to all claims on appeal, the Board finds that the May 1977 incident involving the fall from a fuel tank/tower does not involve willful misconduct.  In that regard, the August 2010 VA examiner stated the following:

The examiner is asked whether the evidence establishes that the veteran was intoxicated at the time of the fall from a fuel storage tank.  This would not appear to lend itself to a "more likely than not" or "less likely as not" form of opinion.  The "establishment" of a diagnosis would appear to require a much higher standard of evidence; either the evidence is sufficient to make the diagnosis or it was not.  

The veteran advises that he did not jump from the storage tank, but fell.  He denies alcoholic beverage consumption prior to that incident.  The establishment of a diagnosis of intoxication would require at least two elements: a blood or urine test which establishes the presence and extent of an intoxicant and direct reports of behavior consistent with that level of intoxication.  Supporting evidence might include eyewitness accounts detailing the quantity of an intoxicant being consumed and medical evidence of intoxicated behavior and the presence of an odor of alcohol on the breath.  

A review of the service medial record attests to a history of alcoholism and of alcohol consumption prior to what was described as a suicide attempt.  It appears that blood and urine toxicology screens were ordered.  However, no blood alcohol tests were located in relation to the incident, and none in fact were located throughout the entire service medical record.  Therefore, the first and most important element of establishing the diagnosis is not provided.  A review of the service medical records did not reveal any of the other described elements.  No first-person accounts of the veteran's behavior were identified.  No evidence that the veteran smelled of alcoholic beverages were not located in the service record for the described incident.  

While the bulk of the medical statements in the service record supports the use of alcohol during the veteran's time in service, and while other second-hand accounts clearly referenced a presumed ingestion of alcohol prior to the incident, there is insufficient evidence to establish the diagnosis of intoxication.  Therefore, the evidence does not establish that the veteran was intoxicated at the time of the incident in May 1977 when he jumped from a fuel storage tank.

In light of the above and having considered all of the evidence, to include the contemporaneous service records, the Board finds the competent and probative evidence does not establish intoxication in association with the May 1977 incident.  

In addition, the August 2010 VA examiner concluded that the May 1977 incident was not an attempted suicide, noting as follows 

Numerous statements in the veteran's service medical records indicated an "attempted suicide" with reference to the fall from the storage tank.  However, a psychiatric note by an examiner named C[], who appears to have been a subject matter expert, flatly denies that the veteran had suicidal intent.  That examiner in fact cleared the veteran to return to active service.  There is no other mention in the service record of self-destructive behavior.  It appears likely that alcohol played a roll in the veteran's fall from the tank, although as discussed above, alcohol intoxication was not established at that time.  In any event, the discussion by C[] appears to conclusively demonstrate that the veteran did not knowingly jump from the tank with the goal of ending his life.  Therefore, the jump from the fuel storage tank in May 1977 was not an attempted suicide.  

In light of the above and having considered all of the evidence, to include the contemporaneous service records, the Board finds the competent and probative evidence does not establish the May 1977 represented an attempted suicide.  

Turning to the issue of whether the Veteran has current disability related to service, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  A "pain alone" claim must fail when there is no sufficient showing that pain derives from an in-service disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated differently, a claim fails if there is an absence of disability or an absence of disease or injury.

Face Injury

The Veteran asserts he has residual disability of the face as a result of in-service injuries to the face.  In a June 2010 VA Form 21-4176, the Veteran stated that he had several broken bones in his face as a result of the fall in May 1977.  

In that regard, the August 2010 VA examination report notes the impression of x-ray examination of the facial bones was fracture of the right orbital floor and mandible with transfixation by metallic wires.  The examiner stated the following in regard to etiology:  

The veteran's service medical records indicate a fracture of the zygoma diagnosed as a "ZMC" (zygomaticmaxillary complex fracture).  The only residual noted of this is an irregularity which is palpable over the right zygomatic arch.  The veteran also had a diagnosed "blow-out fracture."  This term refers to a fracture of the bone under the eye, which is often repaired with metallic suture.  X-rays taken 4/5/2005 demonstrate exactly such a metallic wire.  Therefore, the veteran's residual deformity of the right zygomatic arch and metallic wire in the base of the right orbit, which is visualized on x-ray only, ARE CAUSED BY OR A RESULT OF his in-service injury to include incidents in May 1977 and September 1979.  

In addition, the August 2010 VA examiner stated that while the nasal bone is deviated to the right in the mid portion, there is no medical information about a nasal fracture identified either in the documents associated with the fall or in the September 1979 records.  The examiner therefore concluded that it is less than likely that the Veteran's nasal fracture is a result of service, to include the incidents in May 1977 and September 1979.  

The Board notes that while not bound by a Social Security Administration (SSA) determination, the Board has given consideration to the SSA records/determinations.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  In this case, the competent evidence does not establish a nose disorder related to service.  

A determination in this case requires competent evidence.  The Veteran is competent to report his symptoms, and facial injuries are documented in the service treatment records.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board further notes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.

In this case, there is competent evidence relating residual deformity of the zygomatic arch, along with a metallic wire at the base of the right orbital floor are residuals of the documented in-service injuries.  The competent evidence does not establish residual disability of any injury sustained to the nose during service.  

Even assuming the Veteran injured his nose during service, and to the extent that he has attempted to establish continuity of symptomatology based on lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record.  Service treatment records are negative for reference to a nose injury, and there is no competent evidence relating pertinent symptoms to service.  Such is far more probative than the Veteran's remote claim.  The Board notes that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim and weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

The Board notes that while the x-ray examination report notes complaints of sinusitis, and to the extent that the Veteran implicated the in-service tracheotomy in regard to difficulty breathing in a correspondence received in June 2011, the August 2010 VA examination report notes no signs of nasal obstruction, no nasal polyps, no septal deviation, no permanent hypertrophy of turbinates from bacterial rhinitis, no tissue loss, scarring or deformity of the nose, and no evidence of Wegener's granulomatosis or granulomatous infection.  In addition, no residual of an injury to the pharynx, including nasopharynx was reported.  The competent evidence does not establish a disorder of the nose is related to service.  

In this case, the Board finds there is competent evidence relating residual deformity of the zygomatic arch with metallic wire at the right orbital floor to service.  In addition, the Board has accorded more probative value to the August 2010 VA medical opinion that it is not likely that a nasal/nose disorder is related to service.  The examination report and opinion are thorough and remarkably detailed and not inconsistent with the contemporaneous records, to include the service treatment records, and is supported by VA treatment records.  

The evidence is in favor of service connection for residual deformity of the zygomatic arch with metallic wire at the right orbital floor.  Consequently, and to that extent, the benefits sought on appeal are granted.  

Mouth & Teeth Injuries

The Veteran claims entitlement to service connection for damage to his mouth and teeth during service.  In a June 2010 VA Form 21-4176, the Veteran stated that he had broken bones in his face and teeth knocked out as a result of the fall in May 1977.  

The Board notes that the Court of Appeals for Veterans Claims has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2010).  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment, which is set forth in 38 C.F.R. § 17.161 (2010).  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

First, in regard to the claim of entitlement to service-connected compensation benefits, the August 2010 VA dental examiner stated that the fractured mandible sustained during service in May 1977 is well healed with no functional limitations, and that while tooth number 24 was avulsed, the Veteran separated from service with appropriate prosthetic replacement.  A February 2008 VA treatment record references jaw pain in association with a neck disorder.  Regardless, the competent evidence does not establish residual disability for service-connected compensation benefits.  

The Board notes that while not bound by a Social Security Administration (SSA) determination, the Board has given consideration to the SSA records/determinations.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  In this case, the competent and probative evidence does not establish residuals of a in-service head injury.  

A determination in this case requires competent evidence.  The Veteran is competent to report his symptoms, and service treatment records document relevant injuries.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board further notes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.

The Board notes that while the Veteran stated that his jaw bone was broken in three places during service in correspondence received in June 2011, the competent evidence does not establish a current disability as to any other dental conditions found at 38 C.F.R. § 4.150, such as loss of maxilla, mandible, ramus, coronoid process or hard palate.  A May 2010 VA record notes that the mouth was moist and the posterior pharynx clear, and no soft palate abnormality was reported on VA examination in August 2010.  The August 2010 VA examiner specifically stated that the Veteran has no residual disability of the face, mouth, or teeth related to in-service injury, to include the injuries sustained in May 1977 and September 1979.  

In regard to service-connected outpatient dental treatment, the Board finds that the injury to tooth number 24 during service was a result of trauma, and concludes that service-connection for purposes of outpatient dental treatment is warranted for tooth number 24.  The dental conditions for which service-connected compensation benefits are warranted are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2010).  Under Class II(a), those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c) (20109), see also VAOPGCPREC 5-97 (January 1997).  In this case, the documented evidence establishes blunt force trauma to the face, a residual of which was an avulsed tooth number 24.  Therefore, entitlement to dental treatment is warranted for tooth 24.  

The Board finds the evidence does not establish the Veteran falls into any other class for purposes of outpatient dental treatment.  See 38 C.F.R. § 17.161 (2010); see also 38 U.S.C.A. § 1712(b) (West 2002); 38 C.F.R. § 17.93 (2010).  He does not have a service-connected tooth disability that is of a compensable nature and was discharged prior to 1981.  

The Board notes that while not bound by a Social Security Administration (SSA) determination, the Board has given consideration to the SSA records/determinations.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  Regardless, in this case, the competent and probative evidence does not establish a dental disorder for purposes of service-connected compensation of a in-service head injury.  

In this case, the Board has accorded more probative value to the August 2010 VA opinion to the effect that there is no residual disability due to the relevant in-service injuries.  The examiner reviewed the claims file and the opinion provided is based on objective findings, reliable principles, and sound reasoning.  Thus, the Board finds service-connected compensation benefits are not warranted for a dental disorder.  In addition, a finding in favor of service connection for purposes of outpatient dental treatment for tooth number 24 is supportable.  

The preponderance of the evidence is against the claim of entitlement to service connection for compensation purposes in regard to the mouth and teeth and there is no doubt to be resolved.  The evidence is in favor of the claim of entitlement to service connection for purposes of receiving necessary treatment via outpatient dental treatment for tooth number 24.  Consequently, the benefits sought on appeal are granted, in part, and denied, in part.  

Head Injury

The Veteran asserts entitlement to service connection for residuals of a head injury.  Having considered the evidence, the Board finds service connection is not warranted.  

The diagnosis in regard to a head injury entered on VA examination in August 2010 was, "no diagnosis", and the examiner stated the following:

The veteran struck his head forcibly in the fall.  A "closed head injury" was diagnosed, but this diagnosis is nonspecific.  No other diagnostic information regarding the head injury was provided.  There do not appear to be any sequela to the head injury.  Therefore, the veteran's putative brain injury, diagnosed as "no diagnosis," is less likely as not (less than 50/50 probability) caused by or a result of in-service injury to include incidents in May 1977 and September 1979.  

To the extent that memory loss has been asserted, to include in the Veteran's June 2011 correspondence, the competent evidence does not establish memory loss as a result of service.  Rather, a May 2010 VA treatment record reflects that he was alert and oriented times three, head, eye, ear, nose and throat examination was reported to be normal.  The Board notes that an April 2005 VA treatment record notes headaches in association with cervical strain and a July 2009 VA record reflects headaches associated with neck pain.  Regardless, the competent evidence does not establish a diagnosis relevant to an in-service head injury, or otherwise related to service, at any time during the appeal period.  Absent a current disability service connection is not warranted.  Rabideau.  

The Board notes that while not bound by a Social Security Administration (SSA) determination, the Board has given consideration to the SSA records/determinations.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  
A May 2010 VA treatment record notes that he was alert and oriented times three and Social Security Administration (SSA) records note no treatment for a mental health disorder and that activities of daily living were physically limiting only.  Regardless, in this case, the competent and probative evidence does not establish residual disability due to an in-service head injury.  

A determination in this case requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board further notes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.

In this case, the Board has accorded more probative value to the August 2010 VA medical opinion that there is no current diagnosis relative to the in-service head injury.  The examination report and opinion are thorough and remarkably detailed and not inconsistent with the contemporaneous records, to include the service treatment records, and the findings are supported by VA treatment records.  Thus, the Board finds service connection is not warranted for residuals of a head injury.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  

Cervical Spine

The Veteran asserts that he has a cervical spine disorder as a result of service.  Having considered the evidence, the Board finds service connection is not warranted.  

In a June 2010 VA Form 21-4176, the Veteran stated that he had a broken vertebra in his neck as a result of the fall in May 1977.  In determining that a cervical spine disorder is not related to service, the August 2010 VA examiner stated the following:

The veteran's current neck diagnosis is degenerative arthritis and degenerative disc disease, cervical spine.  The veteran also indicates that he fractured C1 in the fall.  A review of the service medical records indicates that this diagnosis was entertained, but subsequently rejected.  There were no other reports of cervical spine pathology which correspond to those found on recent imaging.  There is therefore no evidence to support that the Veteran's current pathology is related to findings in service.  

The veteran was first seen at the VAMC on 9/13/2004 with neck pain, which is subsequently indicated began in service.  However, there were no other medical statements or findings indicating treatment for a neck condition from the veteran's time in service until 2004.  It was therefore not possible to objectively demonstrate continuity of symptoms and signs from 2004 to the time in service to establish causality.  In summary, the veteran's cervical spine condition is less likely as not (less than 50/50 probability) caused by or a result of in-service injury to include incidents in May 1977 and September 1979.  

The Board notes that even assuming the Veteran injured his cervical spine during service, and to the extent that he has attempted to establish continuity of symptomatology based on lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record.  As pointed out in correspondence received from the Veteran in June 2011, following the May 1977 fall, he, "served three more years in [service], made rank twice with a chance to reenlist."  The impression of x-ray examination of the cervical spine in November 2004 was degenerative changes without definite displaced fracture or subluxation.  In addition, a December 2007 VA treatment record notes chronic neck pain began eight to 10 years earlier.  Such evidence is far more reliable than the Veteran's remote claim.  

The Board notes that arthritis is not shown during service or within the initial year after separation.  Rather, a cervical spine disorder was initially indentified many years after separation and a February 2008 VA record reflecting spinal stenosis notes initial neck pain 10 years earlier, not since service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim and weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  In this case, the competent and probative evidence does not establish a cervical spine disorder, to include degenerative joint disease and degenerative disc disease, is related to service.  

The Board notes that while not bound by a Social Security Administration (SSA) determination, the Board has given consideration to the SSA records/determinations.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  
Regardless, in this case, cervical spine arthritis was not shown during service or within the initial post-service year and the competent and probative evidence does not establish a cervical spine disability, to include cervical spine degenerative joint and disc disease, is related to in-service disease or injury or otherwise related to active service. 

A determination in this case requires competent evidence.  The Veteran is competent to report his symptoms, to include that he injured his cervical spine during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board further notes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.

In this case, the Board has accorded more probative value to the August 2010 VA medical opinion to the effect that a cervical spine disorder is not related to service.  The examination report and opinion are thorough and remarkably detailed and not inconsistent with the contemporaneous records, to include the service treatment records.  In addition, the August 2010 VA findings are supported by the contemporaneous evidence and  VA treatment records.  Cervical spine arthritis was not shown during service or within the initial post-service year, and the competent evidence does not establish a cervical spine disorder, to include degenerative joint disease and degenerative disc disease, is related to in-service disease or injury.  Thus, service connection is not warranted.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  

Lumbar Spine

The Veteran asserts that he has a lumbar spine disorder as a result of service.  Having considered the evidence, the Board finds service connection is not warranted.  

In a June 2010 VA Form 21-4176, the Veteran stated that he had a back injury as a result of the fall in May 1977.  VA records, to include results of an October 2007 computed tomography scan (CT) scan of the lumbar spine reflect disc bulging and degenerative changes, and in determining that a lumbar spine disorder is not related to service, the August 2010 VA examiner stated the following:

The veteran currently has documented degenerative  disc disease of the lumbosacral spine.  He believes that this condition is related to his fall in service.  A report of lumbar spine x-rays in service, however, was negative.  There is therefore no in-service evidence which correlates with the veteran's currently diagnosed condition.  

The veteran was seen after service and was admitted from 2/9/83 to 2/14/83 for back pain.  The medical note states that the veteran was carrying heavy weights when he developed sudden pain.  X-rays showed a compression fracture of D-12 with slight anterior wedging with a diagnosis of "compression fracture of T-12."  This appears to have been an acute and not a chronic finding.  On 1/12/90 an LS spine x-ray was performed.  A transitional vertebra was noted and labeled "L6."  A compression of the anterior margin of L1 was noted.  The age of the deformity was undetermined.  In retrospect, it appears likely that this deformity is the exam [sic] one described at T12 previously.  It appears likely that the transitional lumbar vertebra caused a "mis-count" of the veterebrate, such that what was felt to be L5 in 1983 was actually the transitional vertebrate.  Counting up from this vertebrate with this erroneous assumption would have placed the compression site at T12, not L1, which represented the actual site of injury.  Finally, the veteran was seen on 11/30/95 with a history of injury to his back lifting a fryer at work.  There are therefore at least two other documented instances of back injury which could explain the veteran's progressive back condition.  It is possible that the veteran's L1 fracture pre-existed his admission for back pain in 1983.  As mentioned, this was not demonstrated in service.  Given the alternative explanation for the veteran's back condition, the lack of the alternative explanations for the veteran's back condition, the lack of evidence in the C-file concerning a back condition after separation from service until 1983, and the negative back findings in service, the veteran's current back condition is less likely as not (less than 50/50 probability) caused by or a result of in-service injury to include incidents in May 1977 and September 1979.  

The Board notes that even assuming the Veteran injured his lumbar spine during service, and to the extent that he has attempted to establish continuity of symptomatology based on lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record.  As pointed out in correspondence received from the Veteran in June 2011, following the May 1977 fall, he, "served three more years in [service], made rank twice with a chance to reenlist."  In addition, a December 2007 VA treatment record notes low back pain began with a fracture of the lumbar spine in 1983 while carrying a sign.  Such evidence is far more reliable than the Veteran's remote claim.  

A lumbar spine disorder, to include degenerative disease, is not shown during service or within the initial post-service year and a lumbar spine disorder was initially documented many years after separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim and weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

The Board notes that while not bound by a Social Security Administration (SSA) determination, the Board has given consideration to the SSA records/determinations.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  
Regardless, in this case, lumbar spine arthritis was not shown during service or within the initial post-service year and the competent and probative evidence does not establish a lumbar spine disability, to include lumbar spine degenerative disc disease and degenerative changes, is related to in-service disease or injury or otherwise related to active service. 

A determination in this case requires competent evidence.  The Veteran is competent to report his symptoms, to include that he injured his lumbar spine during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board further notes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.

In this case, the Board has accorded more probative value to the August 2010 VA medical opinion to the effect that a lumbar spine disorder is not related to service.  The examination report and opinion are thorough and remarkably detailed and not inconsistent with the contemporaneous records, to include the service treatment records.  In addition, the August 2010 VA findings are supported by VA treatment records.  Thus, the Board finds service connection is not warranted.  

The preponderance of the evidence is against the claim of entitlement to service connection for a lumbar spine disorder and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  


ORDER

Service connection for residual deformity of the right zygomatic arch is granted.  

Service connection for metallic wire at the base of the right orbital floor is granted.  

Service connection for residuals of nose and mouth injury and residuals of dental trauma for the purpose of disability compensation is denied.  

Service connection for residuals of dental trauma for the purpose of VA outpatient dental treatment for tooth number 24 is granted.

Service connection for residuals of an injury to the head is denied.  

Service connection for residuals of an injury to the neck, to include cervical spine degenerative joint disease and degenerative disc disease, is denied.  

Service connection for residuals of an injury to the back, to include degenerative disc disease and arthritis of the lumbar spine, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


